Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 11, 2021                                                                                      Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                              Brian K. Zahra
                                                                                                            David F. Viviano
  161746(17)                                                                                            Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                        Justices
                                                                     SC: 161746
  v                                                                  COA: 352449
                                                                     Genesee CC: 08-024090-FC
  GEOFFREY LAVAR LAWSON,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time for
  filing its answer to the application for leave to appeal is GRANTED. The answer will be
  accepted as timely filed if submitted on or before July 28, 2021.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    June 11, 2021

                                                                                Clerk